       Case 4:20-cv-00221 Document 1 Filed on 01/21/20 in TXSD Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

REINA JONES,                                          Case No.: _________________

v.

A & D INTERESTS, INC. d/b/a
HEARTBREAKER’S GENTLEMEN’S CLUB
and MIKE ARMSTRONG


              PLAINTIFF’S PETITION TO CONFIRM ARBITRATION AWARD

                                            SUMMARY

       1.      Jones is a dancer formerly employed by A & D Interests, Inc. and Mike Armstrong

(collectively, “Heartbreakers”). In March 2018 Jones filed an arbitration claim, seeking to recover

unpaid minimum wages, unpaid overtime, shift fees, tip-outs, liquidated damages, attorneys’ fees,

costs, and post-award interest as a result of Heartbreakers’ decision to misclassify her as an

“independent contractor.” Jones prevailed on her claims at a hearing before Arbitrator Glen

Patterson and on December 6, 2019 he awarded Jones $150,103.09 plus post-award interest. See

Exhibit 1, “Final Award.” Heartbreakers has not paid anything it owes under the Final Award.

Accordingly, Jones seeks a judgment confirming the Final Award.

                                   JURISDICTION AND VENUE

       2.      This Court has jurisdiction because Jones’s claims arise under the Federal Arbitration

Act.

       3.      Venue is proper because the Final Award was awarded within this District.

                                          THE PARTIES

       4.      Heartbreakers owns and operates a gentlemen’s club located at 3200 Gulf Freeway in

Dickinson, Texas that employed Jones as a dancer.
       Case 4:20-cv-00221 Document 1 Filed on 01/21/20 in TXSD Page 2 of 4



                                      FACTUAL ALLEGATIONS

        5.     On March 7, 2013, Jones and Heartbreakers signed an arbitration agreement

covering claims brought under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

        6.     Heartbreakers employed Jones until March 2018, but never paid her.

        7.     Instead, Heartbreakers misclassified Jones as an “independent contractor.”

        8.     Heartbreakers required Jones to share tips with management and pay fees to be able

to work.

        9.     Heartbreakers’ failure to pay Jones and charge her tips and fees violated the FLSA.

        10.    Jones filed a claim on March 13, 2018 before the American Arbitration Association,

seeking unpaid minimum wages, overtime pay, shift fees, tip-outs, liquidated damages, attorney’s fees,

costs, and post-award interest.

        11.    Arbitrator Glenn Patterson in Houston, Texas conducted the arbitration

proceedings.

        12.    Jones’s claims went to a hearing on September 5, 2019 and Jones prevailed on her

claims against Heartbreakers.

        13.    On December 6, 2019, Arbitrator Patterson issued a Final Award against

Heartbreakers, awarding Jones unpaid minimum wages, unpaid overtime wages, reimbursement of

fees, reimbursement of tips, liquidated damages, attorneys’ fees, and costs totaling $150,103.09.

Arbitrator Patterson also awarded Jones post-judgment interest at the rate of 1.59%. See Exhibit 1.

        14.    In issuing the Final Award, Arbitrator Patterson acted impartially, fairly, without

corruption, and did not exceed his powers.

        15.    Arbitrator Patterson conducted the hearing at a time and place mutually agreed to by

the parties.




                                                -2-
       Case 4:20-cv-00221 Document 1 Filed on 01/21/20 in TXSD Page 3 of 4



       16.     Arbitrator Patterson did not refuse to hear pertinent and material evidence and did

not engage in any misbehaviour that prejudiced the rights of any party.

       17.     The Final Award was procured without corruption, fraud, or undue means.

       18.     No grounds exist for vacating or modifying the Final Award.

       19.     Heartbreakers has not paid any of the money it owes under the Final Award, despite

numerous attempts by Jones’s counsel to negotiate a settlement.

       20.     Jones continues to incur fees and costs to collect the Final Award.

                                         CAUSES OF ACTION

       21.     Under the Federal Arbitration Act, Jones is entitled to a judgment confirming the

Final Award and awarding her all damages awarded to her in the Final Award.

       22.     Jones is further entitled to attorneys’ fees and costs incurred as a result of her efforts

to enforce and collect the Final Award, including fees and costs of this action.

                                               PRAYER

       23.     Jones requests this Court:

                   a. Enter a judgment that confirms the Final Award, holding Heartbreakers

                       liable to Jones in the amount of $150,103.09, plus interest of 1.59% from

                       December 6, 2019 until final payment;

                   b. Award Jones reasonable attorneys’ fees, costs, and expenses in bringing this

                       action;

                   c. Award pre-judgment interest from the date of the Final Award until the date

                       it enters judgment confirming the Final Award, and post-judgment interest

                       thereafter;

                   d. Award Jones any and all relief that the Court deems just and proper.




                                                 -3-
Case 4:20-cv-00221 Document 1 Filed on 01/21/20 in TXSD Page 4 of 4



                              Respectfully submitted,

                                     /s/ David I. Moulton
                              By: _____________________________
                                     Richard J. (Rex) Burch
                                     Texas Bar No. 24001807
                                     David I. Moulton
                                     Texas Bar No. 24051093
                              BRUCKNER BURCH PLLC
                              8 Greenway Plaza, Suite 1500
                              Houston, Texas 77046
                              Telephone: (713) 877-8788
                              Telecopier: (713) 877-8065
                              dmoulton@brucknerburch.com
                              rburch@brucknerburch.com

                              Attorneys for Plaintiff




                               -4-
